

	

		III

		109th CONGRESS

		2d Session

		S. RES. 365

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2006

			Mr. Lott (for himself

			 and Mrs. Feinstein) submitted the

			 following resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		RESOLUTION

		To provide a 60 vote point of order against

		  out-of-scope material in conference reports and open the process of earmarks in

		  the Senate.

	

	

		1.Out of scope matters in

			 conference reports

			(a)In

			 generalIt shall not be in order in the Senate to consider a

			 conference report that includes any matter not committed to the conferees by

			 either House. A point of order shall be made and voted on separately for each

			 item in violation of this section.

			(b)DispositionIf

			 the point of order against a conference report under subsection (a) is

			 sustained, then—

				(1)the matter in

			 such conference report shall be deemed to have been struck;

				(2)when all other

			 points of order under this section have been disposed of—

					(A)the Senate shall

			 proceed to consider the question of whether the Senate should recede from its

			 amendment to the House bill, or its disagreement to the amendment of the House,

			 and concur with a further amendment, which further amendment shall consist of

			 only that portion of the conference report not deemed to have been

			 struck;

					(B)the question

			 shall be debatable; and

					(C)no further

			 amendment shall be in order; and

					(3)if the Senate

			 agrees to the amendment, then the bill and the Senate amendment thereto shall

			 be returned to the House for its concurrence in the amendment of the

			 Senate.

				(c)Supermajority

			 Waiver and AppealThis section may be waived or suspended in the

			 Senate only by an affirmative vote of 3/5 of the Members,

			 duly chosen and sworn. An affirmative vote of 3/5 of the

			 Members of the Senate, duly chosen and sworn, shall be required in the Senate

			 to sustain an appeal of the ruling of the Chair on a point of order raised

			 under this section.

			2.Earmarks

			(a)Honesty in

			 earmarksRule XVI of the

			 Standing Rules of the Senate is amended by adding at the end the

			 following:

				

					10.(a)In this paragraph, the term

				earmark means a provision that specifies the identity of an entity

				to receive assistance and the amount of the assistance.

					(b)It shall not be in order to consider any bill or

				amendment between the Houses or conference report on such a bill unless a list

				of—

						(1)all earmarks in

				such measure;

						(2)an identification

				of the member who proposed the earmark; and

						(3)an explanation of

				the essential governmental purpose for the earmark;

						are available to all Members and

				made available to the general public by means of the Internet for at least 24

				hours before its

				consideration..

			(b)Member

			 requestsPrior to the consideration of a bill in the Senate, any

			 Member who requests an earmark in the bill shall file a copy of the request

			 with the Secretary of the Senate and the request shall be printed in the

			 Congressional Record.

			3.Availability of

			 conference reports on the internetRule XXVIII of all the Standing Rules of the

			 Senate is amended by adding at the end the following:

			

				9. It shall

				not be in order to consider a conference report unless such report is available

				to all Members and made available to the general public by means of the

				Internet for at least 24 hours before its

				consideration.

				.

		

